Title: From James Madison to Richard Harrison, 1 July 1803
From: Madison, James
To: Harrison, Richard




Sir.
Department of State July 1st. 1803.
Of the itims under the first head of Mr. Eatons charge the outfit may be admitted. His Commission bears date the 10th. July 1797, and it is understood that the Department of State paid him salary from that time ’till about the time of his departure for Tunis; which circumstance fixes the commencement of his Salary at the date of his Commission; it ceased on the first day of April last, after which he is to be allowed a quarter to return.



2nd. Head

Nothing but House Rent, Contingencies and Drogermans Salaries is to be allowed under this head. The Contingencies are to be specified.



4th. Head.

All the itims are inadmissible.



7th. Head.

The furnature must be accounted for. The charge for the Gloria is to be added to the 13th. Head, and transferred to the Navy Department.
All the other charges are in their nature admissible, when duly vouched or proved, except those contained under the last head in the statement, of the first itim of which you will be enabled to judge from Mr. Eatons explanations & the documents which are herewith enclosed. The Cargo the Anna Maria was employed by Government to carry to Tunis appears to have been discharged within the lay days stipulated by the Charter party. The above observations are intended as answers to your two first enquiries.
3d. Question. What vouchers are necessary to be exhibited? The whole accot. except the 8th. & 14th. Heads is subject to the ordinary rules of settlement, with respect to vouchers.



8th. Head.

Where the presents made did not consist of Cash, Bills of parcels and receipts for the payment of the purchase money or other similar proof must be exhibited of the value. The delivery of presents either of Cash or specific articles, must where the regular proof cannot from the nature of the case, be expected, be verified by oath, and the best proof which circumstances permit, particularly by the exhibition of his Books. A more minute specification of the occasion on which, and the persons to whom presents were made is requisite.
The last article of 10,131 73/100 Dollars, under the 14th. Head is suspended for enquiry and consideration. Mr. Eaton may be charged with the stores & merchandize mentioned in the 4th. question. The above remarks presuppose that there are existing appropriations applicable to the charges which may be admitted. I am &c.
James Madison


  

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Copied into the letterbook after 30 Mar. 1805. Enclosures not found.



   
   Jefferson took issue with this and several other decisions JM made regarding Eaton’s accounts. The editors conjecture that JM prepared his answer to Harrison’s letter of 27 June before consulting the president and that Jefferson, after independently examining Eaton’s accounts, prepared his remarks and gave them to JM to pass on to the auditor. A page of notes the president made as he examined the accounts (DLC: Jefferson Papers; 1 p.) probably provided the outline from which he wrote his memorandum entitled “Notes on mr. Eaton’s accounts, additional to those of the Secretary of state.” Misfiled at July 1806 in the Madison Papers at the Library of Congress, the memorandum is in Jefferson’s hand and reads as follows:



   
   “When we consider that this is the first of the Barbary accounts which comes to us for settlement, and that every article now allowed will be a precedent for futurity, we ought to reduce it to what is rigorously right. The rules of settlement of the accounts of our foreign ministers are generally applicable to those of the Barbary Consuls.




1st. Head.
No outfit can be allowed.



The office of Consul is determined by the receipt of their recall, or by their departure. In the case of recall, a quarter’s salary for their return is just: and it seems a good enough measure when they come away by order of the Bey.

2d.The article of 382.52 inadmissible.
House rent. This is not allowed our foreign ministers. It therefore will be proper to consider what are the circumstances which give these consuls a better right to it.
Repairs, alterations & additions to the house, out houses &. In my opinion totally inadmissible. As to external repairs the landlord does them every where, & the tenant the internal. As to alterations from time to time at the caprice or particular taste of the tenant, the next one will perhaps undo them, and there is no bottom to such an article of indulgence. See articles 51.28 / 10.92 / 4.12 / 19.89 / 7.93 / 60.68 / 14.57
The present in return for a present not admissible.
Carriage, mules & attendants to Bardo. Are not these the ordinary expences, as are carriages &. to Versailles, to Pardo, St. Ildefonso &c. See articles 3.60 / 7. / 1.56 / .86 / 3.43





Horse & mule hire monthly
}
These are ordinary expences, as much as those of the table. The salary is to be employed in them.


Forage for horses.


Barley field for do.




Contingencies. A very heavy article. They should be detailed & sifted.
4th. Charities.No such article is allowed ministers, or any other public servt in a single instance. States never allow charities at the public expence, but on a special act of their legislature. Charity is the duty of the individual & should be out of his own funds, as a portion of his ordinary expence. If it be allowed to give charities out of the pocket of another, the greatest abuses would follow.
7th.The houses of ministers are not furnished. They buy their own furniture, sell it as they can, & never bring it into the public account. The paiments for furniture were misapplications of the public monies, & ought to be disallowed.
8th. head.A particular explanation of every article should be given so as to enable us to have it enquired into by the successor.”


